Title: To Thomas Jefferson from Caesar Augustus Rodney, 24 September 1806
From: Rodney, Caesar Augustus
To: Jefferson, Thomas


                        
                            Honored & Dear Sir,
                            
                            Philadelphia Sept. 24th. 1806.
                        
                        I am induced by the present situation of affairs with Spain, to enclose you two letters received by this days
                            mail from my father. I presume, no doubt, you have received official intelligence on the subject to which they relate, but
                            I wish to throw in my mite, at so interesting a period. If they are serious in re-occupying their former positions, it
                            must be connected with some hostile plan of greater entent. Government are no doubt fully capable of penetrating &
                            defeating their machinations. With great esteem I am D. Sr Yours Very Sincy
                        
                            C. A. Rodney
                            
                        
                        
                            P.S. Please to return the letters.
                        
                    